Case 3:20-cv-03019-ELW Document 16                Filed 12/23/20 Page 1 of 4 PageID #: 997




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION


  PATRICK PIERCE                                                                     PLAINTIFF

  v.                                  CIVIL NO. 20-cv-3019

  ANDREW SAUL, Commissioner                                                          DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Patrick Pierce, brings this action under 42 U.S.C. § 405(g), seeking judicial

  review of a decision of the Commissioner of the Social Security Administration

  (Commissioner) denying his claim for a period of disability and disability insurance benefits

  (“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

  423(d)(1)(A). In this judicial review, the court must determine whether there is substantial

  evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

  § 405(g).

         Plaintiff protectively filed his application for DIB on February 9, 2018. (Tr. 15). In his

  application, Plaintiff alleged disability beginning on May 30, 2017, due to: post-traumatic

  stress disorder (PTSD); major depressive disorder; left wrist tendon repair with ganglion cyst;

  right and left hip pain/strain; left and right knee pain; tinnitus in his right ear; and right knee

  issues due to shrapnel. (Tr. 15, 195). An administrative hearing was held on December 18,

  2018, at which Plaintiff appeared with counsel and testified. (Tr. 15, 34-69).

         On September 9, 2019, the ALJ issued an unfavorable decision. (Tr. 12). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: fibromyalgia syndrome, osteoarthritis/degenerative disc disease


                                                  1
Case 3:20-cv-03019-ELW Document 16               Filed 12/23/20 Page 2 of 4 PageID #: 998




  of the lumbar spine, left hand ganglion cyst, bursitis of the hips, residual effects of right knee

  injury, major depressive disorder, PTSD, panic disorder without agoraphobia, and pain

  disorder. (Tr. 17-18). However, after reviewing all of the evidence presented, the ALJ

  determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

  listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 18-

  19). The ALJ found that Plaintiff retained the residual functional capacity (RFC) to:

         [P]erform light work as defined in 20 CFR 404.1567(b), except he can occasionally
         climb ramps and stairs, he can never climb ladders, ropes, or scaffolds, he can
         occasionally balance and stoop, he can never kneel, crouch, or crawl, he can
         perform frequent, but not constant, handling and fingering with the left upper
         extremity, and he must avoid concentrated exposure to temperature extremes,
         humidity, and hazards, including no driving as part of work. He can further perform
         unskilled work where interpersonal contact is only incidental to the work
         performed, tasks are no more complex than those learned and performed by rote
         with few variables and little use of judgment, and supervision required is simple,
         direct, and concrete.
         (Tr. 19-24).

          With the help of a vocational expert, the ALJ found Plaintiff would be unable to

  perform his past relevant work, but would be able to perform the representative occupations

  of: merchandise marker with 54,500 jobs in the nation; plastics molding machine tender with

  126,000 jobs in the nation; or routing clerk with 98,000 jobs in the nation. (Tr. 24-26). The

  ALJ found Plaintiff was not disabled from May 30, 2017, through the date of his decision. (Tr.

  26).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 14, 15).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th



                                                  2
Case 3:20-cv-03019-ELW Document 16               Filed 12/23/20 Page 3 of 4 PageID #: 999




  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings the following points on appeal: 1) whether the ALJ erred in finding his

  PTSD did not meet listing 12.15; 2) whether the ALJ erred in his analysis of the medical

  opinion evidence, particularly the opinion of consultative examiner Dr. Samuel Hester; and 3)

  whether the ALJ erred by failing to properly consider the Department of Veteran’s Affairs

  disability determination that Plaintiff is ninety percent disabled, given the substantial medical

  evidence supporting that determination. (Doc. 14). Defendant argues the ALJ properly

  considered all of the evidence including treatment records and medical opinion evidence, and

  the decision was supported by substantial evidence. (Doc. 15).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby




                                                  3
Case 3:20-cv-03019-ELW Document 16            Filed 12/23/20 Page 4 of 4 PageID #: 1000




  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 23rd day of December 2020.

                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                               4
